Citation Nr: 9926818	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  98-19 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

What rating is warranted for post-traumatic stress disorder 
(PTSD) from June 19, 1995.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from  July 1951 to August 
1953.  The veteran was awarded the Combat Infantryman's 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection for PTSD 
and assigned a 50 percent disability evaluation, effective 
June 19, 1995.


FINDINGS OF FACT

1.  Since June 19, 1995, the veteran's PTSD has not been 
productive of more than a considerable impairment in his 
ability to establish or maintain effective or favorable 
relationships with people; or by more than considerable 
industrial impairment.

2.  Since June 19, 1995, the veteran's PTSD has not been 
productive of more than occupational and social impairment 
with reduced reliability and productivity.


CONCLUSION OF LAW

An evaluation in excess of 50 percent since June 19, 1995, 
for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.132, Diagnostic Code 9411 (1996); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and Regulations

The veteran's claim for a rating in excess of 50 percent PTSD 
is well grounded, meaning that it is plausible.  The Board 
finds that all relevant evidence has been obtained with 
regard to these claims and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.   

In a January 1998 rating decision, the RO granted service 
connection and assigned a 50 percent disability evaluation, 
effective June 19, 1995.  In a January 1998 statement, 
submitted by the veteran's attorney, it was argued that the 
service-connected PTSD was more severely disabling than the 
currently assigned 50 percent disability evaluation.  The 
Court has held that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, since June 1995 based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  As the 50 
percent evaluation is less than the maximum available under 
the applicable  Vet. App. diagnostic criteria, the veteran's 
claim remains viable on appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

Disability evaluations are assigned by applying a schedule of 
ratings that represents, as far as can practicably be 
determined, the average impairment of earning capacity. In 
determining the current level of impairment, the disability 
must be viewed in relation to its history.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In reaching its decision, the Board has considered the 
complete history of the disability at issue as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998).

New rating criteria for psychiatric disabilities were 
promulgated and have been in effect since November 7, 1996.  
The Board has interpreted the claim liberally employing the 
decision by the United States Court of Appeals for Veterans 
Claims (the Court), in Karnas v. Derwinski, 1 Vet. App. 308 
(1991), where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  This Board will apply 
the version most favorable to the veteran.

In accordance with the "old" criteria, in effect prior to 
November 7, 1996, pursuant to 38 C.F.R. § 4.132, Diagnostic 
Code 9411, a 50 percent rating was warranted when the ability 
to establish and maintain effective or favorable 
relationships with people was considerably impaired and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating encompassed situations where the ability to establish 
and maintain effective or favorable relationships with people 
was severely impaired, and when psychoneurotic symptoms were 
of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  
38 C.F.R. § 4.132 (1996). 

Under the "new" diagnostic criteria for psychiatric 
disorders, effective on and after November 7, 1996, a 50 
percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

II.  Factual Background

Numerous VA and private medical records, dating from 1979 to 
1996, pertinently reflect that the veteran received treatment 
for depression and anxiety.  These reports, however, do not 
reflect a diagnosis of PTSD.

A medical report, submitted by David D. Parrish, M.D., a 
Board Certified Psychiatrist, dated in February 1997, 
reflects that the veteran received treatment for mild to 
moderate chronic depression, which was responsive to various 
medications.  Dr. Parrish indicated that the veteran's 
disability had not improved in order for him to maintain 
employment.  

A January 1998 PTSD examination report reflects that the 
veteran's extensive in-service history with respect to his 
PTSD was recorded in detail.  The veteran reported that he 
suffered from sleep disturbance, flashbacks, anxiety, 
irritability and mood shifts.  He denied any general loss of 
interest in his surroundings, or blunting of his ability to 
care or love as result of any wartime experiences.  The 
veteran did not have any difficulty recalling the traumatic 
events of the war nor did he demonstrate any feelings of a 
foreshortened future.  The veteran stated that over the 
previous five years, he had become more cognizant and 
preoccupied with traumatic experiences, had experienced an 
increase in anxiety and had suffered mild to moderate 
depression.  The veteran related that his psychological 
problems had not had any significant impact on his 
employability, but that his irritability, moodshifts and 
withdraw from interpersonal contact had had its affect over 
the years.  The veteran became tearful when he discussed some 
of the traumatic events of Korea during the examination.  The 
examiner related that the veteran was not currently 
employable as a result of his depression, PTSD and back 
problems (the appellant experienced limited mobility and 
chronic pain.)  

During a mental status examination in January 1998, it was 
noted that the veteran was well oriented in all spheres and 
was able to pursue a goal idea without difficulty and mental 
abstractions.  It was reported that he had a somewhat 
flattened affect; he demonstrated mild to moderate anxiety 
and depression.  The veteran's mood was stable.  He denied 
having any hallucinations, delusions, or suicidal ideation.  
His fund of information was satisfactory and there was no 
impairment of either recent or remote memory.  There was no 
evidence of any underlying psychotic thought process.  It was 
noted that the veteran had a tendency to worry and showed 
some mild obsessive/compulsive symptomatology with a tendency 
toward somatization.  The veteran's insight was slightly 
impaired and judgment was intact with no impairment in the 
ability to manage his financial matters.  The examiner 
indicated that the veteran met the criteria for PTSD and that 
he should continue with his counseling and medication.  The 
examiner further concluded that the impact of the 
psychological profile alone was not significant with regard 
to employability, but that it would have a moderate impact on 
interpersonal relationships.  The diagnoses were chronic, 
delayed, moderate PTSD; and mild to moderate dysthymia 
secondary to PTSD.  A Global Assessment Functioning Score 
(GAF) of 60 was assigned.   

A review of an April 1998 VA PTSD examination reflects that 
the veteran's in-service history was reported in detail.  It 
was noted that the veteran continued to seek counseling for 
his PTSD and that he was on medication.  The veteran related 
that he had experienced the following symptoms: sudden onset 
of palpitations, tachycardia, shortness of breath, dry mouth, 
weak knees, shakiness, "funny feelings in his stomach," 
"air hunger" and lightheadedness.  He related that he was 
unable to attend family social occasions (i.e. funerals and 
his daughter's graduation) and that he had difficulty leaving 
the house as a result of past events.  While the veteran did 
not experience any visual flashbacks, he reported having 
feelings of hopelessness and worthlessness, a sense of a 
foreshortened future and episodes of dysphoria, which lasted 
several weeks to months at a time.  

On mental status examination the veteran was reluctant to 
discuss some issues.  He was well oriented in all spheres.  
There was no waxing or waning of level of consciousness.  
While the veteran denied having any auditory and visual 
hallucinations, he appeared internally distracted when he 
talked about his in-service events.  It was reported that the 
veteran cried during the examination.  He complained of 
feeling anxious and restless and became noticeably more 
dysphoric when he talked about his in-service events.  The 
examiner related that the veteran had a long-standing history 
of symptoms associated with anxiety and with significant 
stressors as a result of service.  The veteran reported some 
visual flashbacks and panic attacks.  It was noted that while 
the veteran had demonstrated significant improvement with his 
current pharmacologic approach, it had been less successful 
over the previous year.  In summary, the examiner concluded 
that the veteran had difficulty focusing and staying in 
certain social situations, which caused daily distress.  An 
Axis One diagnosis of mild to moderate chronic PTSD was 
entered.  The veteran was assigned a GAF score of 50.  

A review of an April 1999 VA PTSD examination report reflects 
that the examiner had reviewed the entire claims file prior 
to the examination and that the veteran's extensive in-
service history was reported in detail.  It was reported that 
after service, the veteran was able to return to a normal 
lifestyle with only an occasional flashback.  In this regard, 
the veteran marred, had children and maintained  employment 
as a clerk-manager at a convenience store until he retired in 
1994.  The veteran complained that he was depressed, which 
was somewhat related to his "daily stressor."  The examiner 
reported that while the veteran did not have any conflicts 
with his experience in Korea, he had frequent memories of 
certain events.  The veteran admitted that he was bothered by 
flashbacks and nightmares. 

During the mental status examination the veteran was not in 
any acute distress.  He had a flattened affect with an 
indication of a depressed mood.  He was emotionally guarded 
and reserved, but cooperative when questioned.  The veteran 
was tearful and, at one point during the interview, he cried.  
The veteran spoke with empathy for the men who were killed in 
Korea.  He had good hygiene, he was pleasant and he had good 
communication skills.  There was no evidence of any 
impairment of thought process; speech was clear, fluent, 
coherent and without any abnormal perceptions.  The veteran 
denied having any hallucinations and delusions.  His behavior 
was appropriate without an indication of increased 
impulsivity.  The veteran was well oriented in all spheres 
with no disturbance in either memory or attention.  There was 
no evidence of any obsessive or ritualistic behavior or panic 
attacks.  However, the veteran reported that he had been 
nervous off and on and that it was kind of "part of my 
life."  The veteran reported sleep impairment, which had 
improved.  His insight and judgment were noted to have been 
intact.  An Axis I diagnosis of mild to moderate PTSD was 
entered.  The veteran was assigned a GAF score of 60.  The 
examiner further commented that while the veteran was able to 
stabilize his lifestyle, he continued to have difficulty with 
occasional anxiety and depression as a result of inclusive 
recollection in the Korean War.  The examiner further noted 
that the veteran continued to experience anxiety and 
depression, which affected his daily activities.  It was 
noted that the veteran's distressing recollections did not 
prohibit him from continuing with his occupational activities 
until his retirement in 1994.  Overall, the veteran had 
difficulty relating to others, marked diminished interest in 
activities, a flattened affect and a sense of a foreshortened 
future.  The examiner recommended that the veteran continue 
with counseling and medication.   

III.  Analysis

After carefully considering all of the evidence discussed 
above, the Board concludes that the preponderance of the 
evidence demonstrates that the current 50 percent evaluation 
is appropriate, and that an increased rating is not warranted 
under either the "old" or "new" regulations.  On review of 
the record, the evidence does not reveal, under Diagnostic 
Code 9411, a severe impairment in the ability to establish 
and maintain affective or favorable relationships with 
people; or severe impairment in the ability to obtain or 
retain employment. Further, the evidence does not show that 
PTSD causes deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances.

In reaching the foregoing conclusion, the Board observes that 
the veteran suffers from PTSD related symptoms such as, 
difficulty and withdrawal from social interaction, a 
flattened affect, anxiety, depression, sleep impairment 
(which had reported to have been improved during an April 
1999 VA examination), a diminished interest in activities and 
a sense of a foreshortened future.  In addition, the Board 
also recognizes that the veteran has sought continuous 
treatment for his PTSD and that he has been placed on several 
medications.  

Significantly, however, during recent VA examinations, 
conducted in April 1998 and April 1999, there was no evidence 
of obsessive ritual behavior, or near continuous panic (panic 
attacks were not reported during an April 1999 examination.)  
That same examination report also reflects that the veteran's 
speech was not illogical, but clear and coherent.  Indeed, 
there was no impairment in his thought process.  In addition, 
there is no evidence of any suicidal ideation with a 
formulated plan (the veteran specifically denied having any 
suicidal ideation during the April 1998 VA examination.)  
Furthermore, during the April 1999 examination the veteran 
was not found to have been jittery or hyperalert; there was 
no evidence of any abnormal movement.  While the veteran 
exhibited a flattened affect during recent VA examinations, 
he was found to have been well oriented in all spheres.  
Moreover, despite the fact that the veteran has had 
difficulty with social interaction, he has been able to 
maintain a second marriage, albeit estranged as a result of 
symptoms associated with the PTSD, and to have had two 
children.  Finally, during VA examinations, conducted in 
April 1998 and May 1999, the veteran's PTSD was described as 
mild to moderate.

With regards to industrial impairment, the veteran does not 
maintain that his service-connected PTSD has interfered with 
his ability to maintain employment.  In this regard, during 
an April 1999, he indicated that after he was discharged from  
service, he was able to maintain employment as a clerk-
manager at a local grocery store until his retirement in 
1994.  In this regard, during an April 1999 examination, the 
examiner indicated that the veteran's distressing 
recollection of events did not prohibit him from occupational 
activities, until his retirement in 1994. 

Furthermore, the Board observes that the veteran was recently 
assigned a GAF score of 60 (a score of 50 was entered during 
an April 1998 VA examination).  The GAF is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health illness."  A GAF 
of 60 reflects moderate impairment or moderate difficulty in 
social, occupational or school functioning.  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).

In summary, the Board concludes that the veteran's symptoms 
of PTSD are reflective of no more than a 50 percent 
evaluation under either the "old" or the "new" regulations.  
The evidence does not raise a question that a higher rating 
is possible or warranted for any period of time from June 19, 
1995 so as to warrant a "staged" rating due to significant 
change in the level of disability.  Fenderson.  Accordingly, 
the preponderance of the evidence is against an increased 
evaluation for the veteran's PTSD.  

While the Board observes the veteran's request for an 
advisory independent medical opinion, service connection for 
PTSD has been established and this case is not one involving 
either medical complexity or controversy.  Moreover, while 
the veteran has requested a thorough and contemporaneous 
examination, the Board observes that he has been provided 
three VA examinations since 1998 in order to assess the 
severity of his PTSD.  During each examination the current 
severity of the PTSD was discussed in extensive detail and 
supported by objective evidence detailed above.  In the 
absence of, "at least some (competent) evidence that there 
has in fact been a material change in his ... disability," the 
Board finds that his "bald, unsubstantiated claim for an 
increased in disability rating is not evidence of a material 
change in that disability and is insufficient to trigger the 
agency's responsibility to request a reexamination.."  
Glover v. West, No. 99-7015, slip op. at 10 (Fed. Cir. Aug. 
2, 1999).

The appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER


Assignment of a rating for PTSD in excess of 50 percent from 
June 19, 1995, is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

